              Case:19-04258-swd      Doc #:374 Filed: 01/21/2020         Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF MICHIGAN



 IN RE:                                               Case No. 19-04258-swd
 NAJEEB AHMED KHAN                                    Chapter 11
                       Debtor.                        Honorable Scott W. Dales

             NOTICE OF LAKE CITY BANK’S MOTION TO EXTEND THE TIME
             FOR IT TO OBJECT TO THE DISCHARGEABILITY OF ITS DEBTS

         PLEASE TAKE NOTICE that on January 21, 2020, Lake City Bank filed its Motion to

Extend the Time for It to Object to Dischargeability of its Debts (the “Motion”) [Docket No. 373]

with the United States Bankruptcy Court for the Western District of Michigan (the “Court”).

         PLEASE TAKE FURTHER NOTICE that any responses or objections to the Motion

must be in writing and filed with the Clerk of the Court, U.S. Bankruptcy Court for the Western

District of Michigan, 1 Division Ave. N, Room 200, Grand Rapids, MI 49503, so as to be received

on or before February 10, 2020 at 4:00 p.m. (prevailing Eastern Time).

         PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve a copy

of the response or objection upon: Stanley F. Orszula, Barack Ferrazzano Kirschbaum &

Nagelberg LLP, 200 West Madison Street, Suite 3900, Chicago, IL 60606.

         PLEASE TAKE FURTHER NOTICE that if you fail to respond in accordance with this

notice, the Court may grant the relief requested in the Motion without further notice or hearing.

         PLEASE TAKE FURTHER NOTICE that if an objection is properly filed and served in

accordance with the above procedures, a subsequent notice will be sent to you of the date, time,

and location of the hearing on the objection. Only objections made in writing and timely field will

be considered by the Bankruptcy Court at such hearing.




1730202.v1
             Case:19-04258-swd   Doc #:374 Filed: 01/21/2020     Page 2 of 3




Dated: January 21, 2020                Respectfully submitted,

                                       /s/    Stanley F. Orszula
                                       Stanley F. Orszula (admitted pro hac vice)
                                       W. Scott Porterfield (admitted pro hac vice)
                                       Nathan Q. Rugg (admitted pro hac vice)
                                       Carrie H. Sear (admitted pro hac vice)
                                       Barack Ferrazzano Kirschbaum & Nagelberg LLP
                                       200 West Madison Street, Suite 3900
                                       Chicago, IL 60606
                                       Telephone: (312) 984-3100
                                       Facsimile: (312) 984-3150
                                       Email: stan.orszula@bfkn.com
                                       Email: scott.porterfield@bfkn.com
                                       Email: nathan.rugg@bfkn.com
                                       Email: carrie.sear@bfkn.com

                                       Attorneys for Lake City Bank




                                          2
1730202.v1
             Case:19-04258-swd          Doc #:374 Filed: 01/21/2020           Page 3 of 3




                                  CERTIFICATE OF SERVICE

         Stanley F. Orszula hereby certifies that on January 21, 2020, he caused true and correct

copies of (i) Lake City Bank’s Motion to Extend the Time for It to Object to the Dischargeability

of its Debts; and (ii) Notice of Motion of Notice of Lake City Bank’s Motion to Extend the Time

for It to Object to the Dischargeability of its Debts to be filed electronically with the Clerk of the

Court using the CM/ECF system. Notice of these filings will be sent by operation of the Court’s

electronic filing system to all parties listed on the electronic filing receipts.

                                                /s/    Stanley F. Orszula
                                                Stanley F. Orszula (admitted pro hac vice)
                                                Barack Ferrazzano Kirschbaum & Nagelberg LLP
                                                200 West Madison Street, Suite 3900
                                                Chicago, IL 60606
                                                Telephone: (312) 984-3100
                                                Facsimile: (312) 984-3150
                                                Email: stan.orszula@bfkn.com




1730202.v1
